                      Case:19-03908-jtg          Doc #:233 Filed: 02/18/20            Page 1 of 1




                                UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF MICHIGAN

   In re:                                                      Chapter 11

   CHHATRALA GRAND RAPIDS, LLC, et                             Case No. 19-03908-jtg
   al.,1                                                       (Jointly Administered)

                               Debtors.                        Honorable John T. Gregg


          ORDER GRANTING APPLICATION OF GORDON FOOD SERVICE INC. FOR
           ALLOWANCE AND PAYMENT OF ADMINISTRATIVE PRIORITY CLAIM

              THIS MATTER comes before the Court on the APPLICATION OF GORDON FOOD

   SERVICE INC. FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE PRIORITY

   CLAIM (the “Application”). For good cause shown, the Application is hereby GRANTED.

              IT IS HEREBY ORDERED that GFS is allowed an administrative claim against

   Debtor’s estate for the value of the 20-Day Goods delivered to it in the amount of $16,978.24.

                                                  [END OF ORDER]




   1
       The Debtors in these jointly administered proceedings are Chhatrala Grand Rapids, LLC, Case No. 19-03908, and
   Bhogal Enterprises, LLC, Case No. 19-03909.


   C O \6381773.1




Signed: February 18, 2020
